Citation Nr: 0426596	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  02-09 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for elevated 
triglycerides.

2.  Entitlement to service connection for end stage liver 
disease and cirrhosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran's DD 214 reflects that he retired in May 1979 
with more than 26 years of active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In August 2004 the veteran (through his representative) 
submitted medical evidence pertinent to the issues on appeal.  
The medical evidence consisted of a July 2004 letter from the 
veteran's private physician as well as a March 2003 
pathologist report associated with the veteran's March 2003 
liver transplant.  While the veteran has waived RO review of 
these items, the Board notes that these items were not 
available to the VA gastroenterologist who prepared the April 
2004 VA opinion.  As such, the Board finds that the April 
2004 opinion is not based on the entire record, and, in 
fairness to the veteran, another opinion should be requested.

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran's file should be referred 
to a VA physician for review.  The 
physician should offer an opinion, based 
on a review of the record, as to whether 
it is at least as likely as not (a 50 
percent or more likelihood) that the 
veteran's liver disability is related to 
the elevated Triglycerides noted on the 
veteran's 1979 separation examination.  
In particular, the examiner should state 
whether the elevated Triglycerides noted 
during service are a) directly associated 
with the "fatty degeneration" shown on 
liver biopsy in December 1987 and/or the 
currently diagnosed "nonalcoholic 
steatohepatitis" or are b) merely a 
feature of the dyslipidemia.  It is 
imperative that the claims file be made 
available to the examiner and reviewed by 
the examiner in connection with the 
examination.

2.  Following the aforementioned 
development, the issues should again be 
reviewed on the basis of all the 
evidence.  If the benefits sought are not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




